Citation Nr: 9915597	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  98-17 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a July 1998 rating decision rendered by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein service connection for hearing 
loss and head injury was denied.

The Board notes that the veteran claim was initially 
identified as service connection for hearing loss associated 
with a head injury.  At a Board hearing of February 1999, the 
veteran, through his representative, indicated that he did 
not experience a head injury.  As a result, the correct issue 
before the Board is that of hearing loss.  


FINDINGS OF FACT

Bilateral hearing loss is neither shown to have occurred in 
nor to have been aggravated by service. 


CONCLUSION OF LAW

A claim for service connection for bilateral hearing loss is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Veterans Appeals, now the United States Court of 
Appeals for Veterans Claims (Court), held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  

In the instant case, the evidence shows that the veteran has 
a current bilateral hearing disability.  Impaired hearing 
will be considered a disability if the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or higher.  Likewise, a disability may be 
established if the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz show 26 
decibels or higher.   Finally, impaired hearing will also be 
considered a disability when speech recognition scores, using 
the Maryland CNC Test, are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).  In a VA audio examination of December 1997, 
the veteran showed pure tone thresholds in the right ear of 
30, 70, 70, and 70 decibels at 1000, 2000, 3000 and 4000 
Hertz respectively.  The left ear yielded results of 30, 60, 
70, and 75 decibels at 1000, 2000, 3000, and 4000 Hertz.  The 
examiner noted bilateral high frequency sensorineural hearing 
loss.  Under the criteria set forth in 38 C.F.R. § 3.385 
(1998), the evidence indicates a current bilateral hearing 
loss disability.  

While there is a current disability, Caluza also requires an 
inservice disability.  The evidence does not show, by means 
of clinical findings, the existence of any inservice 
disability.  The veteran claims that his current bilateral 
hearing loss started while he while was inservice.  
Specifically, he attributes his hearing loss to such things 
as explosions and artillery during World War II, and the 
Board notes that during his service he earned five bronze 
battle stars for his participation.  The veteran's claim 
folder does not contain treatment while in service.  An 
attempt to obtain copies of the veteran's service medical 
records (SMRs) revealed that they may have been records 
associated with a fire at the National Personnel Records 
Center (NPRC), St. Louis, Missouri, in 1973.  The claims 
folder contains no clinical or medical evidence of any 
inservice hearing loss.  

As mentioned above, the veteran contends that his hearing 
loss originated while in service. While the veteran is 
competent to present evidence regarding any current or past 
symptoms, he has not shown that he has the requisite medical 
training and expertise necessary to proffer clinical 
findings; that is, his testimony as to the cause of his 
bilateral hearing loss that may currently be manifested is of 
no probative value as he is not medically trained to give 
such judgments, and will not serve to establish that a 
disability occurred in, or was aggravated by service.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski 2 Vet. App. 492, 495 (1992).   While 
the veteran has reported that his hearing is attributed to 
his service, the evidence does not show that any medical 
professional has linked his current disability to service.  

Since service connection cannot be granted for a disability 
that is not shown in, or aggravated by service, the Board 
must accordingly find that a claim for service connection for 
any such disability is not well grounded and therefore must 
be denied, pursuant to the decision of the Court in Edenfield 
v. Brown, 8 Vet. App. 384 (1995).  See also Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), and Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

The Board would point out that, given the veteran's service 
during the Second World War and his forthright testimony 
regarding that service, it is highly likely that he sustained 
inservice acoustic trauma do to noise exposure.  Accordingly, 
if he were to obtain a medical opinion to the effect that his 
hearing loss were due to acoustic trauma, such opinion could 
well be viewed as highly favorable to his claim.

ORDER

Service connection for bilateral hearing loss is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals












 

